  Case 1:17-cr-00295-CMH Document 35 Filed 11/08/19 Page 1 of 1 PageID# 89



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA                                                % CUBUCU.S.I]lSTRiCT COURT
                                                                               ALBWMmvagMIA


                                                       No. I:17-CR-295-CMH

 ABDIRIZAK HAJI RAGHE
 WEHELIE,
          a/k/a"HajiRaghe,"

          Defendant.



                                             ORDER

         The defendant having entered this date a plea of guilty to Count Six of the Superseding

Indictment, and in accordance with the plea agreement between the United States and the

defendant, it is hereby

         ORDERED that Counts One through Five and Counts Seven and Eight ofthe

Superseding Indictment are hereby DISMISSED.


Dated:              ^)7
Alexandria, VirgiAia                                 HON. CLAUDE M.HILTON
                                                     United States District Judge
